Title: Cash Accounts, January 1771
From: Washington, George
To: 



[January 1771]



Cash


1771   —
To Balle of Mr Jno. Muirs Acct
£ 7. 1. 0


Jan: 11—
To Cash Receivd for a Whipsaw
1.19. 0


Contra



By Charity
0. 6. 0



By Shrieve and Butcher for Jno. P. Custis
2.18.10


Jany  2—
By Matthew Lawson Plaisterer
14. 1. 8



By Willm Bushby Paintg my Ho. in Alexa.
6. 8. 1


4—
By Mr Harry Piper for Vale Crawford
25.12. 7



By Richd Lake in full for work done to this time on my Ho. in Alexanda
20. 6. 1 1/2



By Joseph Goord
1. 3. 4



By Cards
3.14. 6


7—
By Sundry’s bot of a New Englandman
1. 1. 3



By Doctr Steptoe for Miss Custis
2. 3. 0



By Cards
0. 5. 0


11—
By Bryan Allison’s acct
6. 6. 0



By Do Do Do agt J.P. Custis
2.10. 0


12—
By Christr Shade
1. 4. 0



By Thoms Bishop
1. 0. 0


16—
By Servants at Colo. Fairfaxs
1. 4. 0



By Jno. Alton
8. 0. 0


21—
By Barber
0. 2. 6


23—
By Mr Auge Seaton
2. 3. 0


26—
By 2 pr of Shoes from Mr Montgomerie’s
0.13. 5


29—
By two Play Tickets
0.10. 0



By Exps. at the Play
0. 6. 3



By 5 yds of Black binding
0. 1. 3



By Servants
0. 3. 9


